DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 9/21/2022, PROSECUTION IS HEREBY REOPENED. Rejections of claims 21-22 are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. 
It is noted that the reason for having two similar combination is to teach that one skilled in the art having ridges and grooves to be uniformly distributed , Starkweather. The reference of Weber teaches to have ridges and grooves not uniformly distributed.
Applicants’ arguments with regard to limitation “each ridge…seal member” is not persuasive since the limitation is not taught by Weidner, this is not persuasive since all limitations for claim 1 are taught by Starkweather except of splitting the tab into tabs or being segmented, which is what the reference of Weidner is used to teach. The reference of Weidner teaches a holding tab that is continuous in prior art figure 2 and then teaches to have the same holding tab to be segmented or split into tabs, figure 3, so in conclusion the reference teaches to have plurality of holding tabs. It is further note that applicant has interpreted the reference of Weidner incorrectly and has provided own numerals to figures. The figure show the seal as being 37.
Applicants argument with regard to combining Weidner is not persuasive in view of what is stated for and described in figure 8 of Weidner.
Applicants argument with regard to that the Weidner reference must teach or should teach a seal member situated across the sections 86, 88 of the flange 30 is not persuasive since this is taught by Starkweather.
It is furthermore noted that examiner has found reference(s) that are provided on 892 to the Assignee that teaches to have a seal across a gap and retention tabs (e.g. 64). In conclusion the claim 1 is rejectable by Starkweather in view of EP0816638A2. 
Applicant’s argument with regard to “The examiners reliance of Official Notice” is not persuasive since applicant has not provide which claims this applies to and what specific structure. As best understood this may apply to claims that mention broad structure of turbine, the Assignee is well aware that turbine components require sealings and the seal combination of Starkweather and Weidner can be used in any seals provided in a Turbine. Applicant should provide evidence that this is not the case or provide affidavit that this type of seal cannot be used in Turbine.
It is further noted that the Starkweather seal is in a Turbine and one can consider all the broad limitation provide to turbine as taught by Starkweather (see abstract of Starkweather, where a joint is sealed in turbine engine).
Applicants’ argument is that the reference of Starkweather does not teach anything with regard to dampening is not persuasive since as fluid flows between the ridges the seal is dampened or cushioned by the fluid between the component and the ridges.
Applicants’ argument that the examiner relies on a theory…(see ibid.)” is not persuasive since as stated in Starkweather that the ridges and channels between ridges provide fluid flow which would enhance cooling and providing cushioning of seals and components.
Applicant is claiming claims broadly and the rejections below teach each and every limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Unclear how a second different inlet defined at the second position possible with claiming just a component this a body, plurality of ridges, a seal member and plurality of cooling passages (see description of figures 3C-3D on how position of seal occurs). See also claims 11-22.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, “each of the plurality of ridges has a C-shape geometry”, unclear how the ridges form the C-shape geometry? Not just the ridges form the C-shape geometry but the geometry is based on other structures, see entire specification.
Claim 22, “the first set of ridges define a first set of grooves”, unclear how this is possible in view of what is claimed in claim 11 (e.g. cooling channels). It is noted that the first set of grooves form the cooling channels and this is how the claim is being rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Starkweather (US. 5167485) in view of Weidner (US. 4650395A).
Starkweather discloses a component for a gas turbine engine, comprising: a body (e.g. body of 16) including a cold side surface (e.g. surface having 38 and 30) adjacent to a mate face (e.g. 29), a plurality of ridges (e.g. ridges between each of 38) extending from the cold side surface (figures 3-4); and a seal member (e.g. 40) abutting the plurality of ridges to define a plurality of cooling passages (e.g. passages 38), the seal member moveable between a first position and a second position relative to the plurality of ridges when in an installed position, each of the plurality of cooling passages including a first inlet (e.g. inlet in figure below) defined at the first position and a second, different inlet (e.g. that would be the case when the seal is provided with pressure and is capable of shifting left or right than the current position in figure 3) defined at the second position, and each of the plurality of cooling passages includes an outlet adjacent to the mate face, wherein each of the plurality of ridges includes an elongated main body (e.g. the ridges having an elongated main body) and a retention tab (e.g. teaches a retention tab), the main body extends in a circumferential direction along the cold side surface between opposed first and second ends (e.g. figure 1 shows this), the respective outlet is established at the second end, and the retention tab extends from the first end such that the retention tab extends outward of the seal member in a radial direction. The seal member is dimensioned such that the seal member is spaced a distance from the first end when the seal member is in the first position (see Starkweather and figure below). Each of the plurality of ridges and the retention feature form a C-shape geometry (see annotated figure 4). The seal member is a feather seal dimensioned to extend outwardly of the plurality of ridges with respect to the axial direction. The cold side surface is located at a slot extending inwardly from the mate face, and the slot receives the seal member (e.g. figures). The component is one of an airfoil, a blade outer air seal (BOAS), and a combustor panel. The airfoil includes an airfoil section extending in the radial direction from a platform, and the cold side surface is located at an undersurface of the platform. The airfoil is a turbine blade. If the place where the seal is not taught examiner takes official notice and the assignee is well aware that this type of seal can be used in any components of turbine. The second end of the main body is spaced apart from the respective one of the first and second mate faces with respect to the circumferential direction (figures 2 and 3 show this with mate faces 29). Wherein the first set of ridges define a first set of grooves (e.g. grooves between the first set of ridges 30 and 32 in the 1st component 16) between adjacent pairs of the first set of ridges (e.g. the passage between the ridges 30 and 32), the second set of ridges define a second set of grooves (grooves on 2nd component 16 between the second set of ridges 30 and 32) between adjacent pairs of the second set of ridges, respective floors of the first set of grooves extend in the circumferential direction along the first cold side surface to establish the first set of cooling channels (e.g. figures 1-4 show this), respective floors of the second set of grooves extend in the circumferential direction along the second cold side surface to establish the second set of cooling channels, first circumferential openings of the first set of grooves are established between the adjacent pairs of the first set of ridges at the first end such that the first cold side surface extends along the respective floors and then outwardly of the first circumferential openings with respect to the circumferential direction, and second circumferential openings of the second set of grooves are established between the adjacent pairs of the second set of ridges at the first end such that the second cold side surface extends along the respective floors and then outwardly of the second circumferential openings with respect to the circumferential direction (e.g. see rejection above for inlet and outlet).



    PNG
    media_image1.png
    544
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    337
    media_image2.png
    Greyscale

Starkweather discloses the invention as claimed above but fails to disclose each ridge having a retention tab and the retention tabs of the plurality of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the seal member along the plurality of ridges in the circumferential direction. Weidner teaches that one skilled in having a component with a seal (e.g. 37) and having a retention tab that is singular or annular (figure 2) and Weidner also teaches improvement that retention tab that is segmented (e.g. figures 4-5) to retain the seal (37). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retention tab of Starkweather to be made into plurality elements or segmented as taught by Weidner to provide channels or slots for fluid flow and to reduce stress which increases seal life (see description of figure 8). It is further noted that the teaching of Weidner (e.g. see gaps and slots 108 and 110) to Starkweather provides other slots and grooves formed by the retention tab and the radial retention feature.
Regarding claim 3: Starkweather and Weidner teach that the plurality of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature (e.g. that is the case since one makes the tab of Starkweather segmented in vertical direction and horizontal direction in figure 4). 
Regarding claim 4: Each of the plurality of ridges has a C-shaped geometry established by the main body, the retention tab and the radial retention feature; and wherein the radial retention features of the plurality of ridges are spaced apart from one another in the axial direction (e.g. Starkweather and Weidner teach this limitation). 
Regarding claim 5: The radial retention feature of at least one of the retention tabs is misaligned in the axial direction from the respective main body (e.g. see teaching of Weidner that is applied to Starkweather).
Regarding claim 11: Starkweather and Weidner teach a gas turbine engine, comprising: a first component including a first set of ridges protruding from a first cold side surface adjacent to a first mate face; a second component including a second set of ridges protruding from a second cold side surface adjacent to a second mate face, the second mate face circumferentially adjacent to the first mate face relative to a circumferential direction to define a leakage gap; and a feather seal abutting the first set of ridges to define a first set of cooling channels and abutting the second set of ridges to define a second set of cooling channels such that the feather seal spaced apart from the first cold side surface and the second cold side surface; wherein each of the first and second sets of ridges includes an elongated main body and a retention tab, the main body extends in the circumferential direction along a respective one of the first and second cold side surfaces between opposed first and second ends, the second end is adjacent to a respective one of the first and second mate faces, and the retention tab extends in a radial direction from the first end such that the retention tab extends outward of the feather seal; and wherein the retention tabs of the first set of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the feather seal along the first set of ridges in the circumferential direction (see figures above of Starkweather and reference of Weidner for providing plurality of elements instead of single element). Regarding claim 12: Each of the first and second sets of cooling channels includes an inlet spaced apart from the leakage gap and an outlet adjacent to the leakage gap. Regarding claim 13: The first set of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the respective second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature. Each of the first component and the second component is one of an airfoil and a blade outer air seal (BOAS). The first component is an airfoil, the airfoil includes an airfoil section extending in the radial direction from a platform, the platform includes an upper surface bounding a core flow path and an undersurface bounding a cooling cavity, and the first cold side surface is located at the undersurface of the platform. The main body is raised from the undersurface of the platform such that the feather seal is spaced apart from the undersurface relative to the radial direction.
Regarding claims 18-20: A method of sealing between adjacent components of a gas turbine engine, comprising: positioning a feather seal across a leakage gap defined between mate faces of adjacent components, and along a plurality of ridges to define a plurality of cooling passages; wherein the plurality of ridges protrude from cold side surfaces of the adjacent components such that the feather seal is spaced apart from the cold side surfaces; wherein each of the plurality of ridges includes an elongated main body and a retention tab, the main body extends in a circumferential direction along the cold side surface between opposed first and second ends, a respective outlet is established at the second end, and the retention tab extends in a radial direction from the first end such that the retention tab extends outward of the feather seal; wherein the retention tabs of the plurality of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the feather seal along the plurality of ridges in the circumferential direction; wherein each of the plurality of cooling passages includes an inlet that is spaced apart from the mate faces at each position of the feather seal relative to the plurality of ridges; and moving the feather seal in the circumferential direction between a first circumferential position and a second circumferential position relative to the plurality of ridges when in an installed position, and wherein the plurality of ridges are arranged such that the inlet is established at the first circumferential position and the inlet is established at the second circumferential position. Communicating coolant from a cooling cavity to the plurality of cooling passages when an edge face of the feather seal is aligned with the first end of at least some of the plurality of ridges. The plurality of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the respective second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature. See rejection of claims above.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Starkweather and Weidner.
Starkweather and Weidner disclose the claimed invention except the ratio is equal or less than 0.8. Discovering an optimum range of a result effective variable involves only routine skill in the art. In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result. Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio be equal to or less than 0.8, as a matter of design choice. Furthermore to provide a proper ratio will assist the seal member being installed with clearance in the components.
Claim 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al (US. 2013017742A1) in view of Weidner.
Weber discloses a component for a gas turbine engine, comprising: a body (e.g. body of air foil 110, figure 1 below) including a cold side surface (e.g. surface figures) adjacent to a mate face (e.g. end surface 116 facing an end surface 118 of the second component), a plurality of ridges (e.g. ridges in figure 2 below) extending from the cold side surface (figures 3-4) and a seal member (e.g. 300) abutting the plurality of ridges to define a plurality of cooling passages (e.g. passages 208), the seal member moveable between a first position and a second position relative to the plurality of ridges when in an installed position, each of the plurality of cooling passages including a first inlet (e.g. inlet in figure 4 below) defined at the first position and a second, different inlet (e.g. that would be the case when the seal is provided with pressure and is capable of shifting left or right than the current position in figure 4, it is further noted that applicant is only claiming component) defined at the second position, and each of the plurality of cooling passages includes an outlet (e.g. outlet in figure 4 below) adjacent to the mate face, wherein each of the plurality of ridges includes an elongated main body (e.g. the ridges having an elongated main body) and a retention tab (e.g. teaches a retention tab, figure 2 below), the main body extends in a circumferential direction along the cold side surface between opposed first and second ends (e.g. figure 1 shows this), the respective outlet is established at the second end, and the retention tab extends from the first end such that the retention tab extends outward of the seal member in a radial direction (e.g. the retention tab extends radially outward, the retention tab also having retention feature with surface 130). The seal member is dimensioned such that the seal member is spaced a distance from the first end when the seal member is in the first position (see figures 1-4). Each of the plurality of ridges and the retention feature form a C-shape geometry (see annotated figure 2). The seal member is a feather seal dimensioned to extend outwardly of the plurality of ridges with respect to the axial direction (e.g. 300, noted that applicant has not provided any structure to the seal). The cold side surface is located at a slot extending inwardly from the mate face (e.g. figures show this), and the slot receives the seal member (e.g. figures). The component is one of an airfoil, a blade outer air seal (BOAS), and a combustor panel. The airfoil includes an airfoil section extending in the radial direction from a platform, and the cold side surface is located at an undersurface of the platform. The airfoil is a turbine blade (see entire document of Weber). The second end of the main body is spaced apart from the respective one of the first and second mate faces with respect to the circumferential direction (figures below show this). Wherein the first set of ridges define a first set of grooves (e.g. grooves between the first set of ridges) between adjacent pairs of the first set of ridges (e.g. see figure below), the second set of ridges define a second set of grooves (e.g. grooves on 2nd component) between adjacent pairs of the second set of ridges (e.g. ridges of 112, see figures below), respective floors of the first set of grooves extend in the circumferential direction along the first cold side surface to establish the first set of cooling channels (e.g. figures 1-4 show this), respective floors of the second set of grooves extend in the circumferential direction along the second cold side surface to establish the second set of cooling channels, first circumferential openings of the first set of grooves are established between the adjacent pairs of the first set of ridges at the first end such that the first cold side surface extends along the respective floors and then outwardly of the first circumferential openings with respect to the circumferential direction, and second circumferential openings of the second set of grooves are established between the adjacent pairs of the second set of ridges at the first end such that the second cold side surface extends along the respective floors and then outwardly of the second circumferential openings with respect to the circumferential direction (e.g. see rejection above for inlet and outlet).

    PNG
    media_image3.png
    489
    670
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    344
    456
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    362
    431
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    473
    673
    media_image6.png
    Greyscale

Weber discloses the invention as claimed above but fails to disclose each ridge having a retention tab and the retention tabs of the plurality of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the seal member along the plurality of ridges in the circumferential direction. Weidner teaches that one skilled in having a component with a seal (e.g. 37) and having a retention tab that is singular or annular (figure 2) and Weidner also teaches improvement that retention tab that is segmented (e.g. figures 4-5) to retain the seal (37). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retention tab and retention feature of Weber to be made into plurality elements or segmented as taught by Weidner to provide channels or slots for fluid flow and to reduce stress which increases seal life (see description of figure 8).
Regarding claim 3: Weber and Weidner teach that the plurality of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature (e.g. that is the case since one makes the retention tab of Weber segmented in vertical direction and horizontal direction as shown by Weidner in figure 4). 
Regarding claim 4: Each of the plurality of ridges has a C-shaped geometry established by the main body, the retention tab and the radial retention feature; and wherein the radial retention features of the plurality of ridges are spaced apart from one another in the axial direction (e.g. Weber and Weidner teach this limitation). 
Regarding claim 5: The radial retention feature of at least one of the retention tabs is misaligned in the axial direction from the respective main body (e.g. see teaching of Weidner that is applied to Weber which has ridges and grooves not uniformly arranged). It is noted that one element being uniform (Weidner segmented retention tab in figure 4) and the other element being non-uniform (e.g. ridges and groove of Weber) will produce the limitation of claim 5.
Regarding claim 11: Weber and Weidner teach a gas turbine engine, comprising: a first component including a first set of ridges protruding from a first cold side surface adjacent to a first mate face; a second component including a second set of ridges protruding from a second cold side surface adjacent to a second mate face, the second mate face circumferentially adjacent to the first mate face relative to a circumferential direction to define a leakage gap; and a feather seal abutting the first set of ridges to define a first set of cooling channels and abutting the second set of ridges to define a second set of cooling channels such that the feather seal spaced apart from the first cold side surface and the second cold side surface; wherein each of the first and second sets of ridges includes an elongated main body and a retention tab, the main body extends in the circumferential direction along a respective one of the first and second cold side surfaces between opposed first and second ends, the second end is adjacent to a respective one of the first and second mate faces, and the retention tab extends in a radial direction from the first end such that the retention tab extends outward of the feather seal; and wherein the retention tabs of the first set of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the feather seal along the first set of ridges in the circumferential direction (see figures above of Weber and reference of Weidner for providing plurality of elements instead of single element). Regarding claim 12: Each of the first and second sets of cooling channels includes an inlet spaced apart from the leakage gap and an outlet adjacent to the leakage gap. Regarding claim 13: The first set of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the respective second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature. Each of the first component and the second component is one of an airfoil and a blade outer air seal (BOAS). The first component is an airfoil, the airfoil includes an airfoil section extending in the radial direction from a platform, the platform includes an upper surface bounding a core flow path and an undersurface bounding a cooling cavity, and the first cold side surface is located at the undersurface of the platform. The main body is raised from the undersurface of the platform such that the feather seal is spaced apart from the undersurface relative to the radial direction.
Regarding claims 18-20: A method of sealing between adjacent components of a gas turbine engine, comprising: positioning a feather seal across a leakage gap defined between mate faces of adjacent components, and along a plurality of ridges to define a plurality of cooling passages; wherein the plurality of ridges protrude from cold side surfaces of the adjacent components such that the feather seal is spaced apart from the cold side surfaces; wherein each of the plurality of ridges includes an elongated main body and a retention tab, the main body extends in a circumferential direction along the cold side surface between opposed first and second ends, a respective outlet is established at the second end, and the retention tab extends in a radial direction from the first end such that the retention tab extends outward of the feather seal; wherein the retention tabs of the plurality of ridges are spaced apart from one another in an axial direction and are arranged in a row to bound movement of the feather seal along the plurality of ridges in the circumferential direction; wherein each of the plurality of cooling passages includes an inlet that is spaced apart from the mate faces at each position of the feather seal relative to the plurality of ridges; and moving the feather seal in the circumferential direction between a first circumferential position and a second circumferential position relative to the plurality of ridges when in an installed position, and wherein the plurality of ridges are arranged such that the inlet is established at the first circumferential position and the inlet is established at the second circumferential position. Communicating coolant from a cooling cavity to the plurality of cooling passages when an edge face of the feather seal is aligned with the first end of at least some of the plurality of ridges. The plurality of ridges each include a radial retention feature extending in the circumferential direction from a respective one of the retention tabs towards the respective second end such that the seal member is trapped in the radial direction between the main body and the radial retention feature. See rejection of claims above.
With regard to method claims: It is noted that the teaching of Weber and Weidner teach the seal is capable of moving between the blades by differential fluid pressure and fluid flow that is generated between the ridges and the seal member. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and Weidner.
Weber and Weidner disclose the claimed invention except the ratio is equal or less than 0.8. Discovering an optimum range of a result effective variable involves only routine skill in the art. In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result. Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio be equal to or less than 0.8, as a matter of design choice. Furthermore to provide a proper ratio will assist the seal member being installed with clearance in the components.
Conclusion
It is noted that the reason for having two similar combination is to teach that one skilled in the art having ridges and grooves to be uniformly distributed , Starkweather. The reference of Weber teaches to have ridges and grooves not uniformly distributed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675